

EXHIBIT 10.1


Confidential treatment has been requested for portions of this exhibit. The copy
filed  herewith  omits  the  information  subject  to a confidentiality request.
Omissions  are  designated  ******.  A complete version of this exhibit has
been  filed  separately  with  the  Securities  and  Exchange  Commission.


TRADING TERMS AGREEMENT
 
 
Logo [logo.jpg]

Account
Number
209282
Alpha
Code
   
Shaded Areas
Office Use Only



In this Trading Terms Agreement Wesfarmers Industrial & Safety (WIS) and the
Vendor are references to the companies set out below


WIS:
J Blackwood & Son Limited (ABN 43 000 010 300)  Trading as Blackwoods, Bakers
Construction & Industrial, Blackwoods Atkins, Motion Industries, Mullings
Fasteners
Protector Alsafe Pty Ltd (ABN 28 007 000 624)  Trading as Protector Alsafe
Bullivants Pty Limited (ABN 47 087 887 072)  Trading as Bullivants
 



Vendor or Lakeland:
Lakeland Industries Inc.
Vendor’s ABN
NA
Period of Terms:
Start:
1st January 2008
End:
31st December 2008
Following the end date of the Terms, the Terms will remain in place until
renegotiated or terminated.  Both parties have the right to terminate the
agreement after the end date with a notice period of 3 months.



The Persons involved in this commercial agreement
WIS Representative
Vendor Representative
Wayne Peters, Margaret Johnston
Charles D Roberson



On Behalf of Wesfarmers Industrial and
Safety
 
On Behalf of Vendor
Name:
Mike Parkinson
 
Name:
Charles D. Roberson
Title:
Strategic Sourcing Manager
 
Title:
International Sales Manager
Signature:
/s/ Mike Parkinson
 
Signature:
/s/ Charles D. Roberson
Date:
21st January 2008
 
Date:
16th January 2008




 
 

--------------------------------------------------------------------------------

 



Please ensure that all pages of this agreement are initialed.


Acceptance of Terms


The Vendor agrees to provide goods and or services specified in the APPENDICES
to Wesfarmers Industrial and Safety (“WIS”) for the term of this Trading Terms
Agreement.




Payment Terms


Number of Days
45
Settlement Discount
 



The date of payment for receipted goods will be calculated from the end of the
month in which the invoice is received by WIS.  The settlement discount is based
upon the total receipted value (including GST) excluding Rebates and Customer
Price Support.




Unconditional Rebate


0%



Unconditional Rebate will be calculated on the total dollar value of purchases
receipted exclusive of GST.  GST will be added at time of invoicing.  WIS will
provide you with information to claim your GST input tax credit.


The amount of Unconditional Rebate will be calculated every month end. The
amount owing will be deducted off the Vendors trading account, details of which
will be shown on the remittance notice.




Long Term Incentive (LTI) Rebate


******


Promotional and or Advertising Fund (Fund)


******
of purchase receipts for a 12 month
period up to 500,000USD.
OR
 
whichever is the greater



The Vendor agrees to provide a Fund for each 12 month period.  This Fund is
intended for normal promotional and or advertising events which occur during the
course of trading with WIS.  Significant national projects are excluded from
this Fund.  WIS and the Vendor will discuss funding of such projects separately.

 
 

--------------------------------------------------------------------------------

 



The Fund will be calculated on the total dollar value of purchases receipted
exclusive of GST.  WIS will work with the Vendor to allocate the Fund
accordingly.  Where appropriate all Fund allocations are to be authorised by the
persons or position named below.


NAME
POSITION
Company
EMAIL ADDRESS
Wayne
Peters
Margaret
johnston
NCM
Protector Alsafe
Blackwoods
Wayne.peters@protectoralsafe.com.au
Margaret.johnston@blackwoods.com.au
 
Charles D.
Roberson
 
Kevin Zheng
International
Sales Manager
Director of
Sales and
Marketing, Asia
Pacific
Vendor
CDRoberson@lakeland.com
 
 
 
kkzheng@lakeland.com



The amount of Fund will be calculated every month end and automatically debited
from the Vendor trading account.
YES
   



Details will be shown on the remittance notice.


GST will be added to all Fund claims and WIS will provide information to allow
the Vendors to claim GST input tax credit


The balance of any unused Fund will be calculated at the end of each 12 month
period.  An invoice will be issued and the amount owing will be deducted off the
Vendors trading account, details of which will be shown on the remittance
notice.




Customer Price Support (CPS)


CPS is a process allowing WIS and the Vendor to agree special prices for major
customers and or contracts for a defined period of time.  When an opportunity
arises, WIS will discuss with the Vendor before agreeing on CPS for a range of
products.


When the Vendor agrees to CPS, the special prices and duration are formalised by
signing the CPS Contract.


The Vendor agrees that any CPS Contract given to WIS is additional to these
trading terms and in no way impacts on rebates, bulk buying, promotional
pricing, funds and or any other pricing arrangements made with any part of WIS.




Minimum Order Values (MOV) & Freight Charges

 
 

--------------------------------------------------------------------------------

 

Unless otherwise specified, all purchase order deliveries, including promotional
goods, will be Free Into Store (FIS) regardless of location.


A MOV is the sum total of all lines on any given purchase order.  WIS can only
accept MOV in dollars; at this stage minimum order quantities can not be
accommodated due to incumbent systems.


MOV ($)
Freight Charge ($)
Area Affected
           



Delivery


This clause looks to address the challenges of meeting the delivery expectations
of our customers.  The Vendor will make all reasonable efforts to meet the
standards specified.


The Vendor guarantees that the number of days from the time the Vendor receives
a purchase order from WIS to the day the goods arrive at the delivery address
specified will be no more than specified below.
Qingdao
         
24 days
days
days
days
days
days
 
Late delivery of the goods to the specified address will entitle WIS to deduct
the % amount shown from the total invoice value.
0% < 7 days
0% > 7days





The Vendor agrees to provide an invoice and Proof of Delivery with all
deliveries made to WIS trading locations.  The information on the invoice will
include the WIS Part Number, a cost equal to that specified on the purchase
order, Description, Quantity supplied, Unit of measure, the WIS Purchase Order
Number, an invoice number, Vendor name, delivery address
 
YES
   
The Vendor acknowledges that purchase orders delivered directly to customer
locations are readily identifiable as having an order number ending in ‘DS’ and
the notation ‘Do Not Send Invoice with Goods, Fax to Originating Branch’ clearly
stated on the purchase order.  The Vendor is responsible for ensuring that the
invoice and proof of delivery documentation is faxed to the originating branch
within 24 hours of delivery to the customer.
 
 
YES



WIS and the Vendor has a ‘recipient created tax invoice’ arrangement in place
NO








 
 

--------------------------------------------------------------------------------

 





Returning Goods


The following applies to goods ordered by WIS from the Vendor


Where goods have defects, are damaged or fail to meet the agreed specification
the Vendor agrees that WIS is entitled to return the goods to the Vendor using a
‘freight on’ arrangement to the agreed location.  WIS will be entitled to
recover all freight costs associated with a return.
YES
   
Sale or Return.  All new product introductions will be reviewed after 6
months.  Where the sale of such goods fall short of agreed targets, WIS will
work with the Vendor to improve the situation.  If the performance continues to
fall short of agreed sales target after a total of 12 months, WIS is entitled to
return the remaining new products to the Vendor.  WIS will incur the cost of
freight.
YES
   
Following approval from the Vendor low value goods can be disposed of
YES
   
Where WIS has returned goods or new products, the Vendor agrees to refund the
total value for those goods or new products.
YES



The Vendor will incur all costs associated with any product recall of goods
purchased through any WIS business. The Vendor will reimburse all reasonable
costs incurred by WIS.
YES





Name & Address to return
Faulty/Damaged/Recalled or
Returned Stock
Telephone
Number(s)
Name & Address of
Vendor’s Nominated
Transport Company
Telephone
Number(s)
Weifang Lakeland Safety Products Co. Ltd
No.129, HuaAn Road, Xiaoshi Village
Shandong Province,
P.R.China
 
86 536 4250506
           



Account transaction Inquires


WIS and the Vendor will at all times make best endeavours to resolve
discrepancies and or disputes over Invoice, rebate, Promotional & Advertising
Funds and CPS.  Upon request, WIS and the Vendor have the right to audit the
accounts by using 3rd Party, independent auditors.


Communication of day to day issues can be facilitated by utilising the following
email addresses


1. General invoice payment enquires wisaccountspayable@blackwoods.com.au
2. Rebate enquires rebates@wisau.com.au
3. Promotional & Advertising enquires marketing@wisau.com.au
4. Customer Price Support enquires cps@wisau.com.au

 
 

--------------------------------------------------------------------------------

 



For those that require postal services


Rebates Officer,
Wesfarmers Industrial and Safety, PO Box 675, Macquarie Park, NSW 1670
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
GST (Goods and Services Tax)


1.
Where any supply under this agreement is or becomes subject to GST, an amount
equal to the GST paid or payable in respect of the supply shall be added to the
amount of consideration paid or payable for that supply under this agreement.



2.
The provisions contained in clause 1 apply notwithstanding any other clause of
this agreement whatsoever.



3.
Each party agrees to do all things, including providing invoices and other
documentation, that may be necessary or desirable to enable or assist the other
party to claim any credit, set-off, rebate or refund in relation to any amount
of GST paid or payable in respect of any supply under this agreement.



4.
In this clause:

 
a.
The expression “GST” means any tax in the nature of a tax on or on the supply of
goods, real property, services or other things (or similar tax) levied, imposed
or assessed by the Commonwealth of Australia or any State or Territory of
Australia, which may operate at any time during the term of this agreement,
other than any interest, fine, penalty, fee or other payment imposed on or in
respect of the above.

b.
The expression “supply” means any form of supply whatsoever and includes any
supply within the meaning of any Commonwealth, State or Territory legislation
imposing or relating to the imposition of GST.



5.
Adjustment note(s) in the approved format will be provided to support the GST
amount (the equivalent of one eleventh paid) of rebate/ LTI/ Fund/ discount/
incentive paid under this agreement.





Vendor’s Head Office Details
   

Office Address
Search Term
 

 
Street:
No.129, HuaAn Road, Xiaoshi Village
   
Suburb:
Anqiu City
State:
Shandong
Post Code:
262100
 
Country:
China
   

Postal Address
PO Box:
No.129, HuaAn Road, Xiaoshi Village
     
Suburb:
Anqiu City
State:
Shandong
Post Code:
262100
Country:
China
     



Telephone Number 1:
86 536 4250506
Fax Number:
86 536 4263848
Telephone Number 2:
86 10 59231023
Email:ssdu@lakeland.com
 



Vendor Contact Persons
Chief Executive:
Chris Ryan
Phone
 
Email:
cjryan@lakeland.com
General Manager:
Charlie Roberson
Phone
1 336 6432523
Email:
cdroberson@lakeland.com
National Sales Manager:
Kevin Zheng
Phone
86 10 59231023
Email:
kkzheng@lakeland.com
Invoice enquiry contact
Sabrina Du
Phone
86 536 4250506
Email:
ssdu@lakeland.com
Rebate contact:
Kevin Zheng
Phone
86 10 59231023
Email:
kkzheng@lakeland.com
Fund contact
Kevin Zheng
Phone
86 10 59231023
Email:
kkzheng@lakeland.com
CPS contact
Kevin Zheng
Phone
86 10 59231023
Email:
kkzheng@lakeland.com

 
 
 
 

--------------------------------------------------------------------------------

 

 
Banking and Payment Details
Banking Country:
China
Bank Name:
China Construction Bank
Bank Address:
Weifang branch
BSB Number:
NA
Account Number:
******



Account payments can be sent by  
electronic funds transfer  
 
Reconciliation  
account  
 
Sort key  
 




 
 

--------------------------------------------------------------------------------

 

SPECIAL CONDITIONS


Exclusivity


Lakeland will appoint WIS as its exclusive distributor for Australia and New
Zealand.  Lakeland will not offer its products to other distributors for sale
into these markets.




Products


Only CE certified products will be introduced into the Australia and New Zealand
markets, these products include:


******


******
Complete Lakeland product descriptions are provided in Appendix 1




Non-disclosure


It is Lakeland intention to continue to develop new protective apparel fabric
and garment designs for the global protective apparel market.  To that end,
Lakeland will on occasion seek input from WIS concerning new products.  In order
to protect the novelty of these developments and preserve patent rights,
Lakeland will have to share this information under a non-disclosure agreement
(Appendix 4).




Price


Considering the maturity and size of the limited use coverall market in
Australia and New Zealand,  Lakeland will work with WIS, on an ongoing basis, to
provide the most competitive pricing possible to allow WIS to penetrate and
increase market share in  these markets.


Proposed pricing for the above products is attached in Appendix 2.




Marketing Support


Lakeland will provide product literature and technical information for its
products to WIS.  This information will include, but is not limited to, artwork
for advertisements, posters, product testing (chemical and physical), end user
information and technical support regarding test methods, standards and
regulations.




Product Training

 
 

--------------------------------------------------------------------------------

 

Lakeland will provide periodic product training to familiarize WIS sales
personnel and product specialists with market developments and Lakeland
products   Initially, Lakeland will schedule a 2 week trip to Australia to
conduct product training.  This trip is tentatively scheduled for the weeks from
late Feb to early March.  Training will include product descriptions, applicable
standards, end user applications for the products, competitor analysis versus
Lakeland products and product strengths and weaknesses from an end user’s
perspective.




The Usage of Lakeland Brand
      
Lakeland Industries (the Vendor) authorizes WIS to use Lakeland logos,
registered trademarks, and product images for promotion of Lakeland branded
products. Lakeland will provide logos and artwork to WIS on a CD for
distribution to its branches if necessary, however these images are available to
Lakeland authorized distributors on the Lakeland web site at www.lakeland.com.


Instructions for access to the images via the Lakeland web site are as follows:


1.
Go to www.lakeland.com

   
2.
On the left-hand side of the page select a country or region by clicking on the
appropriate flag.
   

3.
On the left-hand side of the page is a link titled, “Lakeland Images”.
   

4.
Click on the “Lakeland Images” link, and after reading the conditions of use,
click the “I Accept” button at the bottom of the page.  The required Lakeland
Logo will automatically download.
   

5.
A window will pop up requesting login information.  Your login information is as
follows:
   

User ID:
******
   

Password:
******
   

Enter the login information and a new window will open.
 

6.
A list of available products and their images will show up.  Click on the
product are interested in and then the style number, and download.



Use of Lakeland Logos and Trademarks should be in such a manner as to make
ownership of the marks clear.  An Attribution statement at the bottom or end of
documents is adequate for this purpose in most cases.



 
 

--------------------------------------------------------------------------------

 



GENERAL CONDITIONS OF PURCHASE


Acceptance of Conditions


These conditions apply to all purchase orders and transactions between WIS and
the Vendor.  A purchase order is an offer by WIS to purchase goods and or
services, a contract shall be formed on acceptance of the order by the
Vendor.  The following acts are considered conclusive acceptance by the Vendor;
(a) signing and returning a copy of the purchase order (b) electronic acceptance
or confirmation (c) delivery of goods against the purchase order.


Except where WIS and the Vendor agree in writing, this Trading Terms Agreement
and Conditions will apply to the exclusion of any conditions appearing in any
other trading document.
 




Delivery


The vendor will deliver the goods in accordance with the prices and delivery
schedules stated on the purchase order.  It is the responsibility of the Vendor
to comply with all transport legislation and regulations.


All goods shall be packaged securely and in a manner which prevents damage
during the movement of goods.  Each delivery must be accompanied with a delivery
document which specifies the name of the Vendor, purchase order number,
description of goods, unit of measure, the quantity and or volume plus the
delivery address. As per the Australian Standard Packing Comp.ppt document


All goods are to be supplied on time and in full.  The respective WIS Branch
should be notified of potential delays caused by stock outs and or
shortages.  Where the Vendor is unable to meet the specified delivery schedule
it will be considered a breach of contract allowing WIS the right to cancel the
purchase order without any expense to WIS.




Ownership and Risk


Title to and property in the goods passes to WIS when physically received and
receipted by WIS or delivered to a WIS customer where WIS specifies the customer
address as the delivery address




Quality


The Vendor grants WIS the right to inspect any goods at anytime.  All goods and
services shall be supplied in accordance with the specification agreed.  If the
Vendor fails to deliver any of the goods or services in accordance with the
agreed specification then WIS has the right to reject the full quantity.

 
 

--------------------------------------------------------------------------------

 



Where goods and services have been rejected, WIS will work with the Vendor to
remedy the situation.  The Vendor will be responsible for all costs associated
with replacing the rejected goods and services.




Warranties and Obligations of the Vendor


The Vendor warrants that the goods and materials used in the manufacture or
performance of any work related to the goods will be of merchantable quality,
fit for purpose, conform to all specifications, and will comply with all
applicable international and local laws, regulations and standards.


The Vendor guarantees the goods are free from defects and remain free from
defects (including defects in design, materials, workmanship and installation)
or faults for a period of no less than 12 months from the day of receipt by WIS.


In addition, the Vendor;(a) shall provide WIS with the applicable manufacturers
warranty (b) upon request by WIS will provide written evidence of the assignment
to WIS the manufacturer’s warranty (c) must ensure all dangerous goods and
hazardous substances be identified in accordance with the relevant consumer and
or work cover authority labelling guidelines.  An accurate and up to date
material safety data sheet (MSDS) must be made available at the vendor’s
cost.  It is the responsibility of the Vendor to provide WIS with MSDS with the
initial purchase and on future occasions as required.


Items that have the potential of causing harm to individuals or the environment
must be subject to a risk assessment if so requested by WIS.










Price and Payment


Price(s) for the products supplied will be fixed for at least the Period of the
Terms end date, unless specified otherwise.


The price(s) for the goods and services will be specified in the purchase order
and shall remain fixed unless otherwise notified by the Vendor.  It is the sole
responsibility of the Vendor for notifying WIS of any inaccuracy and to remedy
it.


Where an invoice cost is different from the purchase order, WIS has the right to
pay only the value specified on the purchase order.


Unless agreed otherwise, when the Vendor supplies goods without an invoice, WIS
will contact the Vendor to request an invoice.  If the Vendor fails to forward
an

 
 

--------------------------------------------------------------------------------

 

invoice within the same working day, WIS will receipt the goods and will not
release payment until such time that the invoice is supplied.


It is the Vendors responsibility to reconcile the WIS accounts.  Reconciliations
are required on a monthly basis.  WIS will not be liable for outstanding
invoices and claims that date back (6) six more or months.  It is the Vendors
responsibility to constantly pursue settlement of any outstanding invoices or
claims before (6) six or more months elapses.


Any application by the Vendor to adjust prices must be made in writing to WIS
Sourcing Managers, giving no less than 90 days notice, shall be supported with
documentary evidence justifying the adjustment and will not take affect until
WIS has accepted the adjustment in writing.




Indemnity & Insurance


The Vendor shall indemnify WIS from any liability, loss, cost, damage or injury
in consequence of (a) any defect in design, parts or materials or workmanship of
goods or (b) any breach of the terms of this Agreement by the or (c) any breach
of any law applying to the provision of goods or services under this Agreement
or (d) negligence, wilful default or wrongful act or omission of the Vendor, its
employees, sub-contractors or agents, except where any such liability, loss,
cost, damage or injury is caused by the negligence of WIS.


The Vendor agrees to maintain, at its own cost, all necessary insurance.  Upon
request by WIS, the Vendor agrees to provide evidence of such insurance.




Breach and Termination


WIS shall be entitled to terminate the Agreement immediately upon notice to the
Vendor if (a) the Vendor has committed a breach of this Agreement and the Vendor
fails to remedy such default after 7 days of notice or (b) if there is breach of
warranty by the Vendor or (c) the Vendor has a receiver, administrator or
manager appointed to it or any of its assets as the Vendor becomes insolvent as
defined in the Commonwealth Corporations Act or commits any act of bankruptcy or
goes into liquidation or becomes the subject of any analogous proceedings.




Intellectual Property and Confidentiality


All intellectual property rights including patents, trade marks, service marks,
design rights, copyright arising from work conducted or prepared by the Vendor
for WIS or in any tools or equipment supplied by or funded by WIS shall belong
to WIS and the Vendor agrees to do all reasonably required to secure the
granting of such rights to WIS. Patents, trademarks, service marks, design
rights and copyrights owned or

 
 

--------------------------------------------------------------------------------

 

applied for by the vendor prior to the effective date of this agreement shall
remain the property of the Vendor.


All information and documents provided to the Vendor by WIS, or otherwise
acquired by the Vendor relating to WIS shall be kept confidential by the Vendor
and shall not be used by the Vendor other than for the purposes of the purchase
order.  Unless agreed to the contrary in writing by the WIS Sourcing Manager,
disclosure of these Trading Terms is not permissible to any third party or WIS
employ.


The Vendor shall make no reference to WIS in its advertising, literature or
correspondence without WIS written agreement.  Nothing in a purchase order shall
entitle the Vendor to use any name or trademark or logo of WIS.


Additional to this Condition is a Non-Disclosure Agreement signed by both WIS
and the Vendor (Appendix 4).  Where there is a conflict, the Intellectual
Property and Confidentiality Condition takes precedence.



 
 

--------------------------------------------------------------------------------

 

Assignment and Subcontracting


The Vendor may not assign or transfer its rights or obligations under this
Agreement (or any part of them) to any other person without receiving WIS prior
written consent (which may be granted on such terms as WIS considers
appropriate).


The Vendor must not, without the prior written approval of WIS, subcontract the
performance of any part of this Agreement.  The appointment of subcontractors by
the Vendor shall not relieve the Vendor from any or all of its liabilities or
obligations under this Agreement nor create any liability or obligation on WIS.
The Vendor shall be liable for the acts and omissions of its subcontractors and
employees, officers, agents and contractors of subcontractors as if they were
acts and omissions of the Vendor. Any consent to subcontract granted by WIS may
be conditional upon (without limitation) the Vendor obtaining from the
subcontractor evidence of appropriate insurance and appropriate expertise and a
grant of the corresponding Intellectual Property rights granted to or vested in
WIS under this Agreement.




Code of Ethics & Conduct


The Vendor acknowledges that WIS has a Code of Ethics & Conduct to guide and
promote high ethical and professional standards affecting our behaviours around
people’s well being, safety, and the environment.  To this end, in supplying
goods and or services to WIS the Vendor agrees that it shall not knowingly take
any action which violates the WIS Code of Ethics & Conduct.




Governing Law and Dispute Resolution


The Agreement and any supply under the terms thereof shall be governed by the
laws in place in New South Wales, Australia.  WIS and the Vendor irrevocably and
unconditionally submit to the non-exclusive jurisdiction of the courts of New
South Wales, the Federal Court of Australia in New South Wales and courts of
appeal from them for determining any dispute concerning this Agreement or the
transactions contemplated by this Agreement.




Severance


If the whole or any part of a provision of this Agreement is invalid, illegal or
unenforceable, then such provision will be severed from this Agreement and
neither that part or provision or its severance will affect the validity or
enforceability of the remaining parts or provisions of this Agreement.




Compliance with Site Policies

 
 

--------------------------------------------------------------------------------

 

In performing its obligations under this Agreement, the Vendor shall comply (and
shall ensure that its employees and subcontractors (if any) comply) with all of
WIS’ policies, procedure, instruction, direction, publication or guideline (as
amended from time to time) notified by WIS to the Vendor from time to time.




Survival of Terms


On termination of this Agreement for any reason, such of the provisions of this
Agreement as regulate the rights and obligations of the Parties on its
termination shall remain in force to the extent necessary for the determination
and enforcement of those rights (including the obligations of the Vendor under
the various indemnity provisions of this Agreement) and such provisions will be
of a continuing nature and will survive the termination or expiration of this
Agreement


